[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
This court articulates its decisions of March 26, 1992 as follows:
1) As to the defendants Realty Development Group, Inc. and Sea Street Corporation, the claims brought by plaintiffs James McErlain, Freda McErlain, Alan Stillman, Linda Stillman, Cynthia Hoffman and Donald Verrier are dismissed pursuant to General Statutes Sec. 33-411 for lack of subject matter jurisdiction as the plaintiffs are non-residents and the corporations are foreign.
2) As to the defendants Realty Development Group, CT Page 4354 Inc., Sea Street Corporation, Charles Carroll, Advest, Inc. and Billings Co., Inc., summary judgment is granted pursuant to General Statutes Sec. 52-577 as the alleged acts or omissions occurred in 1987. (Complaint, Paragraphs 2-7; 11; 13; 17; 19-23; 26-28; 32; 35-36).
MARSHALL K. BERGER, JR. JUDGE, SUPERIOR COURT